Robinson, J.
The appellee, as sheriff, levied upon the property in controversy, an execution issued in favor bf D. W. Jones, and against plaintiff, for the sum of $322.93, besides interest and costs. Appellant claims that the three colts were exempt from execution by virtue of chapter 23 of the Acts of the Twentieth General Assembly. They were foals of two mares which were purchased with money received as a pension from the general government, and the services of their sire were paid for with such money. Appellant has been a resident of the state sixteen years.
1 "exemption procured17 m ‘ I. The portions of the statute referred to which are material to the questions involved in this appeal are as follows: “Section 1. All money received by any person, resident of the state, as a pension from the United States government, whether the same shall be in the actual possession of such pensioner, or deposited, loaned or invested by him, shall be exempt from execution or attachment or seizure by or under any legal process whatever, whether such pensioner shall be the head of a family or not.. Section 2. The homestead of every such pensioner, whether the head of a family or not, purchased and paid for with any such pension *580money, or the proceeds or accumulations of such pension money, shall also be exempt as is now provided by the law of this state in relation to homesteads. * * *” It is contended by appellant that not only all animals in which pension money is invested, but also all increase thereof, are exempt under the provisions of section 1. We think the claim is too broad. That section exempts only the money actually invested. Section 2 provides for the exemption of the proceeds and accumulations of pension money when invested in a homestead. The title of the statute, which is “An act to exempt from judicial sale the pension money paid to any person by the United States government, and certain proceeds and accumulations thereof,” is some indication of the legislative intent not to extend the exemption to all the proceeds and accumulations of the investments. Smythe v. Fiske, 23 Wall. 374. But it appears that the plaintiff had invested pension money directly in the colts in question, in paying for * the services of the stallion. He has a property interest in them which was acquired by the payment of pension money. Whether or not there is also a property interest in them, not so acquired, which may be subjected to the payment of the debts of plaintiff, is a question not presented by the record, and not determined. The ruling of the district court in directing a verdict for the defendant for the colts was necessarily based, in part at least, on the assumption that plaintiff had no interest in them w hich was exempt from execution, and for that reason, if for no other, was erroneous
2. appeal : abstraotTs oosís. II. Appellee complains of the abstract of appellant and has attacked it by motion. The abstract contains thirty-three pages, and is in'large part merely a printed transcript of the record. Ten pages would have furnished ample space for the printing of all matter needed to present the material questions in this court, hence the cost of twenty-three pages of the abstract will be taxed to appellant. Reversed.